DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 12/30/2020, is acknowledged. Claims 1, 6, 16, and 20 are amended. Claims 16 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 – 2 and 6 – 15 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1 – 2 and 6 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0011050 (“Poole”; of record) in view of “Amorphous multielementary alloys: A preparation route for shape memory alloys”, 2006. Journal of Alloys and Compounds, Vol 434-435, pp 268-271 (“Ochin”; cited in IDS of 03/29/2018 and of record), US 2012/0067468 (“Iorio”; of record), and US 2006/0144475 (“Inoue”).
Regarding claim 1, Poole teaches a metal alloy composition ([0054], L 1) comprising: an amorphous or crystalline metal matrix ([0039], L 1-2); and a metal particle dispersed in the metal matrix ([0052], L 6-12 & 20-21), wherein the metal alloy composition, in one embodiment, has the formula (Zr, Ti)a(Ni, Cu, Fe)b(Be, Al, Si, B)c, wherein a, b, and c each represents an atomic percentage ([0054], L 1-3). In one embodiment, a is in the range of from 30 to 75, b is in the range of from 5 to 60, and c is in the range of from 0 to 50 in atomic percentages ([0054], L 3-6). Thus, Poole teaches that the metal alloy composition includes at least one early transition metal, Zr and/or Ti, and at least one late transition metal, Ni, Cu, and/or Fe.
Further, the Examiner asserts that the aforementioned embodiment taught by Poole exhibits a ratio of an atomic number of the late transition metal(s) relative to a sum of atomic numbers of the early transition metal(s) and the late transition metal(s) equal to b/(a+b), at a minimum of 5/(75+5) = 0.0625 and at a maximum of 60/(30+60) = 0.667.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed range of ratios between the atomic number of the late transition 
Moreover, Poole teaches one example of an amorphous alloy composition (Table 1, Alloy 18) having 47 at% Cu, 34 at% Ti, 11 at% Zr, and 8 at% Ni. This amorphous alloy has a ratio of an atomic number of the late transition metal(s) relative to a sum of atomic numbers of the early transition metal(s) and the late transition metal(s) equal to b/(a+b), of (47+8)/((47+8)+(34+11)) = 0.55. Thus, Poole teaches example alloys having a ratio which falls within the claimed ratio range of instant claim 1.
Poole does not explicitly teach that the particle dispersed in the metal matrix has hyperelasticity.
Ochin teaches a method of processing amorphous materials (Abstract). Ochin teaches that multielementary alloys of the A:B type are used, where “A”=(Ti, Zr, Hf) and “B”=(Ni, Co, Cu, Pd, Sn). Thus, Ochin teaches the use of amorphous alloys having a relatively similar composition to that of Poole. Further, Ochin teaches that the alloys are prepared by melting the constituent alloys in a crucible and then casting in a cooled mold (S 2, Par 1, L 1-3). Solidified ingots are then re-melted and rapidly solidified into cast ribbons (S 2, Par 1, L 3-5) to obtain either fully amorphous materials or a mixture of B2 (austenite) or B19 (martensite) crystals in an amorphous matrix (S 2, Par 3, L 1-3). Ochin teaches that applying a crystallization thermal treatment to these materials results in the formation of B2 (austenite) or a mixture of B2 (austenite) and B19 (martensite) crystals (S 2, Par 3, L 3-4), with those materials that obtain a martensitic phase demonstrating superelastic characteristics (Abstract, L 7-8; S 3, L 12-15).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ochin into Poole and process the metal alloy composition by first melting constituent alloys and solidifying, then remelting and undergoing rapid solidification to form an amorphous metal, and 
Moreover, Iorio teaches an amorphous alloy ([0002]), wherein silicon is present in an amount of 0.1-2 at% ([0035]). Iorio teaches that including silicon in such an amount improves thermal stability of the amorphous alloy. Having silicon in an amount greater or less than the taught range results in decreased thermal stability ([0034]; [0036]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Iorio into Poole and provide a silicon content of 0.1-2 at% Si. Such an amount provides an amorphous alloy with improved thermal stability.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the silicon content claimed in the instant claim (greater than 0 at% and less than 2 at%) overlaps the range taught by Poole in view of Ochin, Iorio, and Inoue (0.1-2 at%).
Further, Inoue teaches an alloy which comprises 90 vol% or more of an amorphous phase ([0014], L 1-4, which may contain principal constituent elements Cu (i.e. a late transition metal) and Zr/Hf (i.e. early transition metals), as well as small amounts of other constituents ([0014], L 5-14). As such, Inoue teaches an alloy which has a similar composition to both that taught by Poole as well as is claimed. Inoue teaches that the alloy may contain additional elements in small amounts, such as 0-5 at% Sn ([0014], L 5-14; [0028]). Moreover, Inoue teaches that the addition of Sn in this amount increases the range of the supercooled liquid region, and if 5 at% is exceeded, the amorphous-forming ability of the alloy is deteriorated ([0028]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Inoue into Poole and provide the metal alloy composition with 0-5 at% Sn. Providing Sn in such 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Sn content claimed in the instant claim (greater than 0 at% and less than or equal to about 2 at%) is encompassed by the range taught by Poole in view of Ochin, Iorio, and Inoue (0-5 at%).
Regarding claim 2, Poole is silent as to the range of the supercooling liquid region of the metal alloy composition. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar supercooling liquid region range as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
6, Poole teaches that in one embodiment, the metal alloy composition has the formula (Zr, Ti)a(Ni, Cu, Fe)b(Be, Al, Si, B)c, wherein a, b, and c each represents an atomic percentage ([0054], L 1-3). In one embodiment, a is in the range of from 30 to 75, b is in the range of from 5 to 60, and c is in the range of from 0 to 50 in atomic percentages ([0054], L 3-6). 
The Examiner asserts that this formula, in addition to the teachings of secondary references Iorio and Inoue, encompasses Chemical Formula 1 of the instant claim: Zr and Ti may be present in amounts of 30-75 atomic% split between the two elements; Ni and Cu may be present in amounts of 5-60 atomic% split between the two elements with the possible addition of Fe; and Si, B, and Al may be present in amounts of 0-50 atomic% split between the three elements with the possible addition of Be. Further, as previously discussed in the rejection of claim 1, it would have been obvious to an ordinarily skilled artisan to alloy the metal alloy composition taught by Poole with both 0.1-2 at% Si, and 0-5 at% Sn, as taught by Iorio and Inoue, respectively.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as Chemical Formula 1 as claimed in the instant claim lies inside the modified chemical formula range taught by Poole in view of Ochin, Iorio, and Inoue.
Regarding claim 7, Poole is silent as to the martensitic transformation stress of the metal particle. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar martensitic transformation stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 8, Poole is silent as to the maximum recovery stress of the metal particle. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar maximum recovery stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 9, Poole is silent as to the maximum recovery strain of the metal particle measured under an 8% strain condition. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar maximum recovery strain as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 10, Poole is silent as to the temperature range of an austenite phase. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess a substantially similar temperature range of an austenite phase as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 11, the claim limitation “the austenite phase is transited into one phase of a B19 phase, an R phase, and a B19' phase by stress application” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Regarding claim 12, the claim limitation “the austenite phase is transited into a B19' phase by stress application, and may be recovered to the austenite phase by removal of the applied stress” is product-by-process, and even though product-by-process claims are limited by and 
Regarding claim 13, Poole is silent as to the temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes, as well as the martensite transformation starting and transformation finishing temperatures and the austenite transformation starting and transformation finishing temperatures. Poole does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0054], L 1-6), and even more so when incorporating the additional alloying elements taught by Iorio and Inoue, and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Poole in view of Ochin, Iorio, and Inoue would possess both a substantially similar temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes and 
Regarding claim 14, Poole teaches that the metal alloy composition may be in the form of a BMG part, or product ([0007]). Further, Poole teaches that this part can be a part of a display, such as a digital display, a TV monitor, an electronic-book reader, a portable web-browser (e.g., iPad™), and a computer monitor. It can also be an entertainment device, including a portable DVD player, conventional DVD player, Blue-Ray disk player, video game console, music player, such as a portable music player (e.g., iPod™), etc. It can also be a part of a device that provides control, such as controlling the streaming of images, videos, sounds (e.g., Apple TV™), or it can be a remote control for an electronic device. It can be a part of a computer or its accessories, such as the hard drive tower housing or casing, laptop housing, laptop keyboard, laptop track pad, desktop keyboard, mouse, and speaker. The article can also be applied to a device such as a watch or a clock ([0062]).
Regarding claim 15, Poole teaches that the part may be a bulk structural specimen having dimensions in the millimeter, centimeter, or meter range ([0028]). An ordinarily skilled artisan would appreciate the prima facie case that a part having dimensions in the millimeter, centimeter, or meter range would have a thickness greater than 100 μm.

Claims 1 – 2 and 7 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0141103 (“Hong”; cited in IDS of 04/06/2020 and of record, herein citing English machine translation provided with this correspondence) in view of “Amorphous multielementary alloys: A preparation route for shape memory alloys”, 2006. Journal of Alloys and Compounds, .
Regarding claim 1, Hong teaches a metal alloy composition ([0009]) comprising: an amorphous metal matrix ([0009], L 1-2); and a metal particle dispersed in the metal matrix ([0009, L 2-3]), wherein the metal alloy composition includes the elements zirconium, titanium, copper, nickel, and tin ([0008]). Thus, Hong teaches that the metal alloy composition contains the early transition metals titanium and zirconium, as well as the late transition metals nickel and copper.
Hong teaches that tin may be present in 2-2.7 at% ([0017]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the tin content claimed in the instant claim (greater than 0 at% and less or equal to about 2 at%) overlaps the range taught by Hong (2-2.7 at%).
Hong teaches that titanium may be present in 40-55 at%, zirconium may be present in 0-8 at%, nickel may be present in 6.5-7.9 at%, and copper may be present in 35-42 at% ([0013]-[0016]). Thus, The Examiner asserts that the metal alloy composition taught by Hong exhibits a ratio of an atomic number of the late transition metal(s) relative to a sum of atomic numbers of the early transition metal(s) and the late transition metal(s) equal to b/(a+b), at a minimum of (6.5+35)/((6.5+35)+(55+8)) = 0.40 and at a maximum of (7.9+42)/((7.9+42)+(40+0)) = 0.56. This range falls within the claimed range of ratios of the instant claim.
Hong does not explicitly teach that the particle dispersed in the metal matrix has hyperelasticity. Hong does teach that the metal particles are shape memory particles ([0009]), and that the shape memory metal particles may have a work hardening characteristic by stress-induced martensitic transformation at room temperature deformation ([0011]). Further, Hong teaches that the shape memory metal particles included in the amorphous metal base during plastic deformation 
Additionally, Ochin teaches a method of processing amorphous materials (Abstract). Ochin teaches that multielementary alloys of the A:B type are used, where “A”=(Ti, Zr, Hf) and “B”=(Ni, Co, Cu, Pd, Sn). Thus, Ochin teaches the use of amorphous alloys having a relatively similar composition to that of Hong. Further, Ochin teaches that the alloys are prepared by melting the constituent alloys in a crucible and then casting in a cooled mold (S 2, Par 1, L 1-3). Solidified ingots are then re-melted and rapidly solidified into cast ribbons (S 2, Par 1, L 3-5) to obtain either fully amorphous materials or a mixture of B2 (austenite) or B19 (martensite) crystals in an amorphous matrix (S 2, Par 3, L 1-3). Ochin teaches that applying a crystallization thermal treatment to these materials results in the formation of B2 (austenite) or a mixture of B2 (austenite) and B19 (martensite) crystals (S 2, Par 3, L 3-4), with those materials that obtain a martensitic phase demonstrating superelastic characteristics (Abstract, L 7-8; S 3, L 12-15).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ochin into Hong and process the metal alloy composition by first melting constituent alloys and solidifying, then remelting and undergoing rapid solidification to form an amorphous metal, and then conducting thermal crystallization treatment to generate B2 austenite and B19 martensite 
Hong does not explicitly teach that the metal alloy composition contains silicon.
Iorio teaches an amorphous alloy ([0002]), wherein silicon is present in an amount of 0.1-2 at% ([0035]). Iorio teaches that including silicon in such an amount improves thermal stability of the amorphous alloy. Having silicon in an amount greater or less than the taught range results in decreased thermal stability ([0034]; [0036]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Iorio into Hong and provide the metal alloy composition with 0.1-2 at% Si. Such an amount provides an amorphous alloy with improved thermal stability.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the silicon content claimed in the instant claim (greater than 0 at% and less than 2 at%) overlaps the range taught by Hong in view of Ochin and Iorio (0.1-2 at%).
Regarding claim 2, Hong is silent as to the range of the supercooling liquid region of the metal alloy composition. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar supercooling liquid region range as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 7, Hong is silent as to the martensitic transformation stress of the metal particle. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar martensitic transformation stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 8, Hong is silent as to the maximum recovery stress of the metal particle. Hong does teach that the metal alloy composition has a chemical composition that is substantially 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar maximum recovery stress as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 9, Hong is silent as to the maximum recovery strain of the metal particle measured under an 8% strain condition. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar maximum recovery strain as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 10, Hong is silent as to the temperature range of an austenite phase. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce an amorphous material (S 2, Par 3, L 1-3), and then processing the amorphous material through a thermal crystallization treatment to generate B2 and B19 crystals (S 2, Par 3, L 3-4) thus imparting superelastic characteristics to the material (Abstract, L 7-8; S 3, L 12-15).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess a substantially similar temperature range of an austenite phase as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 11, the claim limitation “the austenite phase is transited into one phase of a B19 phase, an R phase, and a B19' phase by stress application” is product-by-process, and 
Moreover, Hong does teach that the austenite (B2) phase is transited into a B19’ phase by stress application ([0037]).
Regarding claim 12, the claim limitation “the austenite phase is transited into a B19' phase by stress application, and may be recovered to the austenite phase by removal of the applied stress” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
Moreover, Hong does teach that the austenite (B2) phase is transited into a B19’ phase by stress application ([0037]).
Regarding claim 13, Hong is silent as to the temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes, as well as the martensite transformation starting and transformation finishing temperatures and the austenite transformation starting and transformation finishing temperatures. Hong does teach that the metal alloy composition has a chemical composition that is substantially similar to that of the instant claim ([0013]-[0017]), and Ochin teaches a substantially similar processing method that includes the steps of fusing (melting) an ingot (S 2, Par 1, L 3-5), rapidly solidifying the melted ingot to produce 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the metal alloy composition taught by Hong in view of Ochin and Iorio would possess both a substantially similar temperature corresponding to a crossing point of the metal particle between a plastic deformation critical stress curve and a martensite phase induction critical stress curve depending on temperature changes and transformation starting and finishing temperatures for both the austenite and martensite phases as claimed absent evidence or persuasive reasoning to the contrary due to substantially similar chemical compositions and processing methods.
Regarding claim 14, Hong teaches that the metal alloy composition is a material ([0001]). An ordinarily skilled artisan would appreciate a material to be a product, by the broadest reasonable interpretation of the limitation. For example, the Merriam-Webster definition of a product is “something produced”. The metal alloy composition taught by Hong fits such a description, and as such may be defined as a product.
Regarding claim 15, Hong teaches examples of the material, wherein the sample size is 5 mm ([0062]; Table 2, Ex 1-5). This size falls within the claimed thickness range of greater than or equal to about 100 micrometers.


Response to Arguments
Applicant’s remarks filed 12/30/2020 are acknowledged and have been fully considered. Applicant has argued that the amendments made to the claims distinguish over the prior art combination of Poole in view of Ochin and Iorio. No mention is made of the prior art combination of Hong in view of Ochin and Iorio, and the Examiner maintains this ground of rejection.
	Regarding the prior art combination of Poole in view of Ochin and Iorio, the Examiner finds Applicant’s arguments persuasive, and as such, the rejection has been withdrawn. However, upon further search and consideration, the Examiner has presented new grounds of rejection, further incorporating the newly cited Inoue reference in regards to the newly added limitation regarding Sn content of the metal alloy composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735